ORDER
The Court on November 14, 2000, having ordered that BEN W. PAYTON of COLONIA, who was admitted to the bar of this State in 1992, be temporarily suspended from the practice of law, pursuant to Rule l:20-17(e)(1), effective December 14, 2000, unless respondent satisfied the award of the District Fee Arbitration Committee in Docket No. XII-98-071F and paid a sanction of $500 to the Disciplinary Oversight Committee, or arranged a satisfactory payment plan prior to that date;
And the Disciplinary Review Board having reported to the Court that respondent has paid in full the sanction and has satisfied the award of the District Fee Arbitration Committee;
And good cause appearing;
It is ORDERED that the Order of November 14, 2000, is hereby vacated.